UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 The Providence Service Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: 1 ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration StatementNo.: Filing Party: Date Filed: 2 THE PROVIDENCE SERVICE CORPORATION 700 Canal St., Third Floor Stamford, CT 06902 June 14, 2016 Dear Stockholder: We are pleased to invite you to attend the 2016 Annual Meeting of Stockholders of The Providence Service Corporation (the “Company”) that will be held at 700 Canal St., Stamford, CT 06902, at 8:00 a.m. (local time) on July 27, 2016. Registration and seating will begin at 7:30 a.m. Details of the business to be conducted at the 2016 Annual Meeting are given in the Notice Regarding the Availability of Proxy Materials for the 2016 Annual Meeting of Stockholders (the “Notice”) and in the Proxy Statement. Your vote is important and we encourage you to vote promptly. For record holders, whether or not you are able to attend the 2016 Annual Meeting in person, please follow the instructions contained in the Notice on how to vote via the Internet, by phone, or request a paper proxy card to complete, sign and return by mail so that your shares may be voted. If your shares are held in the name of a broker, bank or other holder of record, follow the voting instructions you receive from the holder of record to vote your shares. On behalf of the Board of Directors and management of The Providence Service Corporation, I extend our appreciation for your continued support. James M.Lindstrom Director, President and Chief Executive Officer 3 THE PROVIDENCE SERVICE CORPORATION 700 Canal St., Third Floor Stamford, CT 06902 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JULY 27, 2016 TO OUR STOCKHOLDERS: Notice is hereby given that the2016 Annual Meeting of Stockholders (the “Annual Meeting”) of The Providence Service Corporation (the “Company”) will be held at 700 Canal St., Stamford, CT 06902, at8:00 a.m. (local time) on July 27, 2016. The Annual Meeting is being held for the following purposes: 1.
